Citation Nr: 1602664	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  08-21 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a bipolar-type psychotic disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2012, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

In May 2012, the Board remanded the claims for further development.

The Board's review includes the paper and electronic records.

It should be noted that the Veteran was found to be incompetent to handle the disbursement of funds in a September 1997 RO decision.  His sister has been chosen to handle his money.

The Veteran is claiming that his erectile dysfunction is secondary to taking medications for his psychiatric disorders.  In Schroeder v. West, 212 F.3d 1265, 1271   (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit  (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, the Board will consider whether the erectile dysfunction is secondary to the psychiatric disorders regardless of the medications taken for those disorders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Board remanded the claim for a psychiatric disorder for VA medical examination in which the examiner was supposed to review the claims file in conjunction with the examination.  A March 2013 VA PTSD examination report reflects that the VA examiner did not review the claims file.  Therefore, an addendum to that examination report is necessary.  The Board adds that the stressor of seeing a fighter jet crash into an Army armored personnel carrier has been verified.

In its remand, the Board directed the AOJ to obtain a medical opinion on whether the erectile dysfunction is related to taking psychotropic medications.  A May 2013 VA genitourinary examination report reveals that the examiner did not render an opinion on the secondary service connection matter.  Therefore, an addendum to that examination report is required.

In light of the above, the AOJ did not comply with the directives of the March 2012 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

An April 2013 VA back examiner rendered a medical opinion on whether the Veteran's current back disorder is related to active service.  That examiner, however, did not address the July 1973 service treatment record showing a continued complaint of intermittent low back pain.  Accordingly, an addendum to the April 2013 VA examination report is warranted.

VA treatment records show that the Veteran has reported receiving VA treatment for his psychiatric disorder since 1997.  The appellant was hospitalized at the Tuskegee VA Medical Center as early as July 1996.  Consequently, the AOJ must obtain all treatment records from the Tuskegee VA Medical Center from July 1996 to April 2005, from October 2007 to August 2011, and from May 2012 to the present.

In March 2015, the AOJ prepared an inquiry as to whether the Veteran is receiving Social Security disability benefits.  It has not been determined whether he is indeed receiving Social Security disability benefits.  The AOJ should ask the appellant whether he has ever applied for Social Security disability benefits and depending on his response obtain any records pertaining to that claim.

Finally, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  Ask the Veteran to identify all treatment for his low back disorder, psychiatric disorder, and erectile dysfunction, and obtain any identified records.  Regardless of the claimant's response, obtain all records treatment records from the Tuskegee VA Medical Center from July 1996 to April 2005, from October 2007 to August 2011, and from May 2012 to the present.  

3.  Ask the Veteran whether he has ever applied for Social Security disability benefits, and if he has, obtain all records from the Social Security Administration regarding his claim for Social Security disability benefits.

4.  Thereafter, the AOJ should have the April 2013 VA back examiner review the Veteran's claims file.  If that doctor is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another medical professional.  The April 2013 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the April 2013 VA examiner thinks another VA examination is necessary, the appellant should be scheduled for one.  The April 2013 VA examiner should address the following:

With consideration with the July 1973 service treatment record showing a complaint of intermittent low back pain, is it at least as likely as not (50 percent or greater) that the Veteran's low back disorder is related to his active duty, to include the Veteran falling off a truck during his military service and requiring treatment of low back pain from December 1972 to July 1973? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  The AOJ should have the March 2013 VA PTSD examiner review the Veteran's claims file.  If that psychologist is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another medical professional.  The March 2013 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the March 2013 VA examiner thinks another VA examination is necessary, the appellant should be scheduled for one.  The March 2013 VA examiner should address the following:

(1) Is it at least as likely as not (50 percent or greater) that the Veteran has PTSD due to his verified in-service stressor of seeing a fighter jet crash into an Army armored personnel carrier? 

(2) Is it at least as likely as not (50 percent or greater) that the Veteran's bipolar-type psychotic disorder is related to his military service, to include his verified in-service stressor of seeing seeing a fighter jet crash into an Army armored personnel carrier and the fights that he had with other soldiers during his military service which resulted in his discharge "under other than honorable conditions"?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  The AOJ should have the April 2013 VA genitourinary examiner review the Veteran's claims file.  If that doctor is unavailable, the AOJ should arrange to have the Veteran's claims file reviewed by another medical professional.  The April 2013 VA examiner must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the April 2013 VA examiner thinks another VA examination is necessary, the appellant should be scheduled for one.  The April 2013 VA examiner should address the following:

(1) Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction is caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the psychiatric disorders, to include taking medications for those disorders?

(2)  If the December 2011 VA examiner or new examiner finds that the erectile dysfunction is aggravated by the psychiatric disorders, to include taking medications for those disorders, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

